Citation Nr: 1821529	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  08-20 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for end-stage renal disease (ESRD), to include as secondary to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2012, the Board remanded the claim for entitlement to service connection for ESRD for further development.  The Board also referred the issue of entitlement to service connection for hypertension to the Agency of Original Jurisdiction (AOJ) for development and adjudication.

Subsequently, via an August 2013 rating decision issued by the Lincoln, Nebraska RO, VA denied the Veteran's claim for entitlement to service connection for hypertension.  The Veteran submitted a timely notice of disagreement and perfected his appeal.

Thereafter, in June 2016, the Board remanded the above-listed issues for additional development.  The case has again returned to the Board for appellate review.

In May 2012 and October 2016, the Veteran testified at Board hearings conducted before two separate Veterans Law Judges (VLJs). Transcripts of those hearings are associated with the claims file.  The law requires that a VLJ who conducts a hearing on appeal participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In acknowledgment of the Court's holding in Arneson, the Board sent the Veteran a letter in February 2017 notifying him of his opportunity to have another hearing before a third VLJ.  The Veteran was notified that if he did not respond within 30 days, it would be assumed that he did not want an additional hearing and the Board would proceed in adjudicating the issues of service connection for hypertension and ESRD.  The Veteran did not respond and, thusly, the Board will address the pending issues on their merits.


VETERAN'S CONTENTIONS

The Veteran contends that he has current hypertension and ESRD disabilities as a result of service.  Specifically, in regard to his hypertension claim, the Veteran states that his hypertension had its clinical onset in service.  In support of this assertion, the Veteran references elevated blood pressure readings in service-classified as pre-hypertension-that continued post service leading to an eventual diagnosis of hypertension.

Turning to his ESRD claim, the Veteran believes that he developed this disability as a result of his exposure to toxic chemicals in service.  Alternatively, the Veteran contends that his ESRD was caused or aggravated by hypertension.


FINDINGS OF FACT

1. On examination prior to enlistment into service in April 1974, neither hypertension nor renal disease were noted by the examining physician.  The physician recorded the Veteran's blood pressure as 120/70.

2. A March 1975 service treatment record (STR) listed two separate blood pressure readings, 158/78 and 122/78, during an emergency incident where the Veteran injured his hand.  

3. A January 1977 STR reflects a blood pressure reading of 122/80.  Five months later in June 1977, it was recorded as 120/80.

4. During the Veteran's June 1978 discharge examination, neither hypertension nor renal disease were noted.  The Veteran's recorded blood pressure was 130/80.

5.  After service, the record is absent of any documented blood pressure readings or complaints of hypertension or renal disease until August 1986.  During an examination in relation to the Veteran's reserve service, a physician recorded the Veteran's blood pressure as 124/85.

6. In a November 1997 VA treatment record, the Veteran's blood pressure was recorded as 153/102.  Thereafter, in February 1998, a clinician measured the Veteran's blood pressure as 172/107 and diagnosed him with hypertension.  The clinician indicated that the Veteran would be prescribed hydrochlorothiazide and emphasized weight loss, salt restriction, and alcohol abstinence to the Veteran.

7. In September 2002 treatment records from St. Luke's Health Care Center, the Veteran was assessed with hypertension and severe hypertension.  The treatment records notated blood pressure readings of 160/90, 236/140, 210/120, and 190/110.

8. According to a discharge summary from St. Luke's Hospital, in March 2004, the Veteran received diagnoses of malignant hypertension and acute renal failure after being hospitalized for a period of about eight days.  On the day of admission, it was noted that the Veteran reported to the emergency room with blood pressure readings ranging in the 240s/120s.

9. A September 2004 surgical pathology report from the University of California San Francisco Department of Pathology shows that as assessment of hypertensive nephropathy was made following kidney biopsy.  Thereafter, in November 2004, Dr. Iliya from St. Luke's Hospital diagnosed the Veteran with severe hypertension and severe renal insufficiency.  

10. During a January 2006 VA general medical examination, the Veteran reported that he had been on hypertensive medication since the year 2000, but that his hypertension was diagnosed at some point in the 1990s.  The examination report listed the following blood pressure readings: 157/97, 159/96, and 156/95.

11. In May 2010, the Veteran reported that he served on the U.S.S. Wichita from 1975 to 1978, which contained gas and other flammable chemicals.  The Veteran stated that his exposure to these substances led to his development of renal disease. 

12. In May 2011, Dr. Standig, the Veteran's private primary care physician, stated that the Veteran had been under her medical care since 2002.  Dr. Standig then stated that the Veteran was forced to retire early because of his health and that she recommended that he apply for permanent disability when he required hemodialysis three times per week.  Dr. Standig then stated that the Veteran reported being exposed to various toxins in service which contributed to his renal failure.  Although Dr. Standig stated that she could not confirm that this was the case, she stated that she could not deny that it was a possible cause of the Veteran's kidney issues.

13. In a May 2012 disability benefits questionnaire (DBQ) completed by Dr. Standig, the Veteran received diagnoses of nephrosclerosis, ESRD, and hypertensive heart.  Dr. Standig stated that the Veteran had a history of hypertension and in 2004 he developed worsening renal function.

14. During a May 2012 Board hearing, the Veteran testified that he was a ship serviceman in service and part of his duties included being a laundry and dry cleaning attendant.  He stated that he loaded dry cleaning fluid into machines while wearing protective clothing, including goggles and a respirator.  The Veteran stated that he also used other powders and liquids when operating the machines.  The Veteran explained that he always had a material safety data sheet with him when doing the laundry and that he dealt with five gallon containers of chemicals that contained skull-and-cross bones symbols.  The Veteran then stated that he had to leave a respirator on for at least two hours after loading a machine and fumes would still linger in the air once he removed the respirator.  The Veteran clarified that he processed laundry the entire time he was in service.

Regarding his ESRD, the Veteran testified that he first realized he had a problem in 2004, when he was having a check-up with a doctor for high blood pressure.  The Veteran stated that between separation from service and 2004, he went to doctors for treatment for high blood pressure.  He reported that his doctors explained to him that his ESRD was not due to chemical exposure, but because of high blood pressure and that his high blood pressure was related to service.  However, later in the hearing, the Veteran testified that he already had hypertension when he entered service and that he had told military officials at enlistment that it was a genetic feature passed down from his mother and father.

15. In December 2012, the Veteran was afforded a VA kidney conditions examination and the examiner diagnosed the Veteran with ESRD.  The Veteran reported progressive renal disease since 2004 and hemodialysis since 2005.  The Veteran displayed a right arm AV fistula and reported having hypertension his whole life.  The Veteran reported that he was told by Dr. Standig that his ESRD was caused by longstanding hypertension.  After examining the Veteran and reviewing the Veteran's claims file, the examiner opined that the Veteran's ESRD was most likely caused by refractory hypertension.  The examiner also commented that the Veteran's claims file, including the STRs, did not show any exposure to chemicals that were nephrotoxic and would lead to the development of ESRD about 30 years after exposure.

In a separate December 2012 VA hypertension DBQ, the examiner commented that the Veteran currently had hypertension per VA criteria.  However, the examiner did not provide an opinion as to the cause of the Veteran's hypertension.

16. In November 2013, Dr. Iliya, the Veteran's non-VA nephrologist, first stated that the Veteran currently had hypertension and that the Veteran's blood pressure had been difficult to control for many years.  Dr. Iliya then indicated that he had reviewed blood pressure readings for the Veteran dated from May 1974 through August 1986 which he had been given.  Dr. Iliya then stated that these blood pressure readings indicated an overall upward trend.  Lastly, Dr. Iliya opined that the Veteran's ESRD was secondary to his hypertension and that ESRD could be caused by having hypertension over a long period of time.

17. Thereafter, in December 2014, after reviewing the Veteran's entire claims file, a VA clinician provided opinions as to the etiology of the Veteran's hypertension and ESRD.  Specifically, the clinician opined that it was less likely than not that the Veteran's current hypertension and ESRD first manifested in service.  Additionally, the clinician also opined that it was less likely than not that the Veteran's currently-diagnosed hypertension were secondary to chemical exposure during military service.

In support of these opinions, the clinician first stated that the Veteran's earliest readings of hypertension were in 1997, which led to a formal diagnosis in 1998.  The clinician then stated that a review of the Veteran's STRs from 1974 to 1978 and his August 1986 examination provided an overall average blood pressure of 128/78, which did not meet the criteria for hypertension under VA standards.  The clinician acknowledged Dr. Ilya's November 2013 statement and commented that the Veteran's blood pressure reading still did not meet the parameters for hypertension under VA standards.  Lastly, the clinician opined that, in general, there was no evidence in the medical literature to provide support for the notion that serving on board a ship as a seaman, ship serviceman, or store handler carried any greater risk for hypertension than the general public.

Regarding the Veteran's ESRD claim, the clinician first stated that it was eminently clear that the Veteran's ESRD was directly due to his hypertension.  Addressing the Veteran's chemical exposure contention, the clinician indicated that the Veteran had reported a single episode of perchloroethylene exposure at which time the material was splashed in his eyes.  However, there was no evidence of acute toxicity following this event.  The clinician acknowledged that prolonged occupational exposure to this particular hydrocarbon had been linked to cancer, but the Veteran did not currently have a cancer diagnosis.  Lastly, the clinician stated that the Veteran was a ship serviceman and while he did have laundry duties that may have involved perchloroethylene exposure, there was no evidence to suggest that his exposure was repeated or prolonged.  The clinician explained that in studies linking perchloroethylene exposure to cancer, individuals were exposed during eight to ten hour work days over a period of many years. 

18. In a January 2015 addendum opinion, the VA clinician acknowledged that the Veteran had been exposed to firefighting and flight line chemicals during the course of standard training exercises required of all Navy personnel following enlistment.  The clinician then stated that the remainder of the Veteran's service personnel records (SPRs) indicated that he performed duties related to supply management and there was nothing indicating the existence of monitoring records for potential toxic exposure.  As such, the clinician did not make any changes to the December 2014 opinions.

19. In March 2015, Dr. Iliya provided another opinion regarding the Veteran's hypertension and ESRD.  Dr. Iliya first indicated again that the Veteran had hypertension and that he had reviewed the Veteran's in-service blood pressure readings from May 1974 through 1978.  Dr. Iliya then explained that these readings showed a trend of diastolic blood pressure increasing from 70 to 80 and an incident of systolic blood pressure measured at 158.  Based on the May 1974 through 1978 readings, Dr. Iliya stated that the Veteran had pre-hypertension in service.  Dr. Iliya further explained that individuals with the Veteran's levels of pre-hypertension had a 2.7 times greater risk of developing hypertension.  Finally, Dr. Iliya again opined that the cause of the Veteran's ESRD was the Veteran's high blood pressure due to having hypertension over a long, multi-year time period.

20. During the October 2016 Board hearing, the Veteran's former representative argued that the Veteran's hypertension claim could be granted as a chronic condition utilizing continuity of symptomatology.

In separate October 2016 argumentation, the Veteran's former representative indicated that the Veteran had submitted guidelines from the National Institute of Health demonstrating that he had pre-hypertension in service.  Additionally, the former representative stated that this definition of pre-hypertension was also recognized by VA's M21-1 Adjudication Procedures Manual (Manual).

21. Following the October 2016 Board hearing, in June 2017 the Board requested additional medical opinions regarding the etiology of the Veteran's hypertension and ESRD from a Veterans Health Administration (VHA) nephrologist.  The request was fulfilled in July 2017; the nephrologist first noted the Veteran's in-service blood pressure measurements and commented that even eight years after service in August 1986, the Veteran's blood pressure was still normal.

The nephrologist then noted the November 1997 blood pressure reading nineteen years after service and acknowledged the 2004 kidney biopsy with reported hypertensive nephrosclerosis twenty-six years after service.  The nephrologist then addressed Dr. Iliya's statements regarding pre-hypertension in service.  The nephrologist stated that approximately thirty-seven percent of adults in the United States had pre-hypertension and that pre-hypertension was a strong predictor of the development of hypertension, which was a reflection of the fact that blood pressure tends to increase as individuals age.  The nephrologist concluded that after reviewing the chronology of events and the Veteran's records of blood pressure readings, it was his opinion that the Veteran's kidney condition was not service-connected.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for ESRD have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Additionally, hypertension and ESRD may be classified as "chronic diseases" eligible for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board may consider presumptive service connection for "chronic diseases" on three bases: (1) chronicity during service, (2) continuity of symptomatology since service, and (3) manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

As indicated above in the Conclusions of Law section, after thoroughly reviewing the claims file, the Board finds that service connection for hypertension and ESRD are not warranted.  Accordingly, the Board will deny the Veteran's claims.

In support of this determination, the Board first finds that, as recounted above in the Findings of Fact section, the Veteran has current diagnoses of hypertension and ESRD.  As such, the first requirement for service connection for both conditions is satisfied.

Moving to the next requirement of an in-service incurrence regarding the direct service connection theory of entitlement, the Board acknowledges that, as a layperson, the Veteran is competent to describe all things of which he has personal knowledge derived from his own senses.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the Board acknowledges that the Veteran was exposed to chemicals in service as he credibly testified about his laundry duties during the May 2012 Board hearing, thus satisfying the in-service incurrence requirement for his ESRD claim under a direct service connection theory of entitlement.

Turning to the Veteran's hypertension claim, the Board finds that he did not have hypertension in service.  The rating criteria for hypertension define hypertension as diastolic blood pressure predominantly 90 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  In none of the in-service blood pressure readings recounted above did the Veteran have diastolic blood pressure at 90 or above.

Next, for both issues on appeal, application of the presumption for chronic diseases is possible.  Regarding ESRD, the Veteran did not: (1) have a diagnosis of ESRD in service; (2) have ESRD manifest to a compensable degree within one year of discharge; or (3) have a continuity of symptoms leading to an eventual diagnosis of ESRD in service.  As such, the Board finds that the Veteran's ESRD claim may not be granted on a presumptive basis.

Moving to hypertension, firstly, the Veteran did not display (1) diastolic pressure predominantly 100 or more; (2) systolic pressure predominantly 160 or more; or (3) a history of diastolic pressure predominantly 100 or more with required use of continuous medication for control within one year of separation of service.  See id.  As such, the Board may not apply the chronic presumption to the Veteran's hypertension claim based upon manifestations of hypertension to a compensable degree within one year of discharge.

Regarding continuity of symptomatology, Dr. Iliya stated in March 2015 that the Veteran had pre-hypertension in service and the Veteran's former representative argued in October 2016 that the evidence displayed a continuity of symptoms.  The Board disagrees.

In making this determination, the Board first agrees with the Veteran's former representative that the Veteran had pre-hypertension in service to an extent recognized by VA.  Specifically, from the in-service blood pressure readings discussed above, the Board notes that the Veteran had systolic pressure between 120 and 139 and diastolic pressure between 80 to 89.  See Manual, III.iv.4.G.3.d.  However, as the Manual itself notes, pre-hypertension itself is not a disability for VA purposes.

Next, the Board does not find a continuity of symptomatology from discharge up to the Veteran's eventual diagnosis of hypertension in 1998.  Specifically, between discharge and November 1997, the evidence demonstrates only one recorded blood pressure reading in August 1986 of 124/85.  A diastolic pressure of 85 does not qualify as hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Simply put, there is such a gap in the Veteran's post-service treatment that the Board cannot classify an isolated August 1986 blood pressure reading that was not hypertensive in and of itself as a bridge linking the Veteran's pre-hypertension in service to his hypertensive blood pressure reading in November 1997 through operation of continuity of symptomatology as contemplated by 38 C.F.R. § 3.303(b).

Relatedly, the Board acknowledges Dr. Iliya's comment in his March 2015 opinion that a finding of pre-hypertension leads to a 2.7 times greater risk in individuals of developing hypertension in the future.  But, the existence of a condition not recognized as a disability for VA purposes in a population of individuals increasing the potential risk of developing a disability at some point in the future is not functionally equivalent to a nexus opinion directly linking service to a current disability in a specific individual.  Stated succinctly, the Board does not conclude that the Veteran's hypertension first observed in November 1997 is directly related to service simply because his in-service blood pressure readings could be classified as pre-hypertensive.  Thusly, the Board finds the chronic presumption inapplicable in the instant case.

Lastly, the Board finds that the record is currently devoid of any competent nexus opinions positively linking the Veteran's current hypertension and ESRD to service.  In making this finding, the Board primarily relies upon the December 2014 and January 2015 VA clinician's opinions.  The Board finds these opinions to be adequate for adjudicative purposes as the clinician thoroughly reviewed the Veteran's medical history, provided clear conclusions, and supported his conclusions with sufficient rationales.  Specifically, regarding hypertension, the VA clinician stated that there was nothing unique to the Veteran's service experience that would directly cause development of hypertension in the future.  Additionally, a review of the medical literature did not produce any findings linking individuals who performed the Veteran's in-service duties to the development of hypertension.  Regarding the Veteran's ESRD claim, the clinician could not find any linkage in the medical literature to the chemicals the Veteran was exposed to in service to the development of ESRD.

Further, the Board also acknowledges the July 2017 VHA nephrologist's opinion and underscores his statement that the Veteran's ESRD could not be related to service because the Veteran's hypertension did not develop as a result of the Veteran's service experience.

Accordingly, for all of the above reasons, the Board concludes that the Veteran is not entitled to service connection for hypertension or ESRD.  As such, the Board will deny the Veteran's claims.



      CONTINUED ON NEXT PAGE







ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for ESRD is denied.





_____________________________               ____________________________
                 C. TRUEBA                                                    S.D. REISS
          Veterans Law Judge                                         Veterans Law Judge                                             Board of Veterans' Appeals                              Board of Veterans' Appeals
                                      



                                      ___________________________
                                                     S.C. KREMBS
                                                Veterans Law Judge 
                                          Board of Veterans' Appeals





Department of Veterans Affairs


